                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          :              CRIMINAL ACTION
                                  :
          v.                      :
                                  :
WILLIAM COIT                      :              NO. 19-mj-1846

                               ORDER

          AND NOW, this 23rd day of December, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of defendant to revoke the denial of

pretrial release (Doc. # 17) is DENIED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                   J.
